Title: To James Madison from Fulwar Skipwith, 30 March 1802
From: Skipwith, Fulwar
To: Madison, James


					
						Dear Sir
						Paris 30 March 1802
					
					With the approbation of Mr. Livingston I have taken on myself to appoint Mr. James Anderson of Charlestown, So: Carolina sub commercial Agent for the port of Cette on the Mediterenean, and I take the liberty of adding my own request to his, that the President may be pleased to confer on him the appointment of Agent or vice-commercial for the aforesaid port and its dependences. The interests and conveniency of our trade to that port, have for some time past required the aid of such an Agent, and I beg leave through you, Sir, to assure the President that Mr. Anderson in that character is in every respect intitled to his confidence. I have the honor to Remain mo. respectfy., Sir, Your mo Ob Servt.
					
						Fulwar Skipwith
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
